Citation Nr: 1638152	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-47 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for residuals of a broken nose.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1964 to July 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted the Veteran service-connection for his nasal disability, and rated his disability as noncompensable.

This claim was previously remanded by the Board in May 2014 in order to obtain additional evidentiary development.  That development having been completed, the case is once again before the Board for further appellate consideration.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDINGS OF FACT

1. The evidence of record is in relative equipoise as to whether or not the Veteran has 50 percent obstruction of the bilateral nasal passages.

2. The Veteran does not have nasal polyps. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 10 percent for the Veteran's nasal disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119; Diagnostic Code (DC) 6502, 6522. (2015).

2. The criteria for a disability rating in excess of 10 percent for the Veteran's nasal disability have not been met.  See DC 6502, 6522. 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Having reviewed the claims file in its entirety, the Board finds no defect with the notice or assistance provided to the Veteran in relation to this claim for an increased rating. 

In regard to VA's duty to assist, the Board again notes that this case was previously remanded by the Board in May 2014.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

To that end, the Board previously ordered that VA obtain any outstanding medical records which were not associated with the claims file.  The Board also ordered that the Veteran be provided with a VA medical examination of his nasal disability. A review of the record since the Board's remand reveals that several medical records have been associated with the claims file, and the Veteran was provided with a VA examination in August 2014.

This examination included a review of the Veteran's claims file, including all associated medical records, as well as an interview with the Veteran and a physical examination.  Afterward, the examiner completed an examination report which speaks to the matters relevant to rating the Veteran's nasal disability.  Accordingly, the Board finds that this examination is adequate for the purposes of this claim, and so VA has satisfied the duties assigned in the Board's remand.  The Board may then proceed to a decision in this case.  


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55; 38 C.F.R. § 4.2 (1994).  As such, the Board acknowledges that because the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Where there is a question as to which of two evaluations shall be applied in adjudicating a claim for an increased rating, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Finally, the Board notes that in analyzing the following claims made by the Veteran, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

That said, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

At present, the Veteran is rated as noncompensable under DCs 6502 and 6522.  DC 6502 speaks to deviation of the nasal septum, and it provides a 10 percent rating when there has been traumatic deviation of the septum that resulted in greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  DC 6502 does not provide for a disability rating in excess of 10 percent. 

DC 6522 relates to allergic or vasomotor rhinitis, and it provides for a 10 percent disability rating when the Veteran has greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, without nasal polyps.  A 30 percent rating is also provided under this rating when the Veteran does have nasal polyps.  

The rating criteria also contain DC 6523, which concerns bacterial rhinitis.  This DC provides for a 10 percent rating when the Veteran has permanent hypertrophy of the turbinates and greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The next higher rating under this DC is available when the record establishes that the Veteran has rhinoscleroma, which warrants a 50 percent rating.  

A review of the claims file indicates that the Veteran's disability was first service-connected in April 2010, at which time the Veteran was assigned a noncompensable rating.  To be specific, the Veteran was granted service-connection for the residuals of a broken nose and rhinoplasty, effective January 26, 2010.  This service-connection was granted in light of the fact that the Veteran's nose was broken in service, for which he required two in-service surgical treatments.

With that in mind, the Veteran's claims file first contains a record from October 1972, in which the Veteran reported experiencing "chronic nasal congestion" since his nose surgery in 1966.  More recently, the record also contains a February 2005 medical record in which the Veteran's nasal system was examined endoscopicly, revealing a "marked" deviated septum and turbinate hypertrophy.  

The Veteran was also provided with a VA medical examination of his nose in February 2010.  At this time the Veteran complained of increasing difficulty breathing, though he reported that this difficulty was not incapacitating.  At this time the Veteran was found to have "no nasal obstruction".  The examination report contained no other useful information and did not address the Veteran's complaints or the prior findings in the claims file of the Veteran's deviated septum.  It is also unclear how the examiner reached his conclusion that the Veteran had "no nasal obstruction", as there is no record of clinical testing or supporting rationale for this point.

The Veteran's medical records also include a May 2010 statement from his treating doctor, who attested to performing a uvulopharyngopalatoplasty and tonsillectomy.  However, he also reported that the Veteran was continuing to experience difficulty breathing and a laryngoscopy demonstrated swelling of the turbinates.  Additionally, in June 2010 the Veteran's doctor described his condition as involving "marked nasal congestion in his nasal cavity", and he noted that treatments were not offering the Veteran relief.  

The record also includes a handwritten examination report of the Veteran's nasal system which dates to June 2014.  In this report, the Veteran is diagnosed with a deviated nasal septum and rhinitis.  The examiner then reported that the Veteran had greater than 50 percent obstruction of the nasal passages due to rhinitis, as well as complete obstruction on one side.  However, the examiner stated that there was no evidence of permanent hypertrophy of the nasal turbinates, and there was no evidence of nasal polyps.  The examiner also stated that the Veteran had at least 50 percent obstruction of the bilateral nasal passages due to septal deviation, as well as complete obstruction of one side due to septal deviation.

Additionally, the Veteran was also examined by a VA medical examiner in August 2014 in conjunction with the Board's prior remand.  During this examination, the Veteran was diagnosed with a deviated septum and rhinitis.  However, the examiner relied on an August 2014 endoscopic examination to state that there was less than 50 percent obstruction of the nose because of either the Veteran's rhinitis or his deviated septum.  However, an October 2014 endoscopic examination also included in the record found the Veteran to have nasal obstruction and inferior turbinate hypertrophy.

That being the most relevant evidence in this case, the Board notes that under all three relevant DCs, the record must establish that the Veteran has either greater than 50 percent bilateral nasal obstruction or complete unilateral nasal obstruction in order to receive a compensable rating.  That being the operative question, the Board finds the February 2010 statement from the VA medical examiner to be of low probative value.  Although the examiner did find the Veteran's nasal obstruction to be below the levels required by the DCs, this statement is not accompanied by any supporting rationale or evidence.  In fact, there is no indication that the examiner conducted any tests or examinations which would support this conclusion.  Moreover, this statement is inconsistent with other examination reports offered shortly afterward, including the May 2010 finding by the Veteran's doctor that he continued to have swelling of the turbinates, as well the June 2010 statement of the Veteran's treating doctor who described the Veteran's condition as involving "marked nasal congestion in his nasal cavity".

This statement being of low probative value, the Board also notes the June 2014 examination report contained in the record.  This examination found the Veteran to have obstruction sufficient to meet the rating criteria contained in the DCs.  However, the record also contains the August 2014 VA examiner's report, which found the Veteran did not have sufficient obstruction to satisfy the rating criteria.  These statements are clearly in contradiction, particularly given the short time between the two statements; however, the record also contains the October 2014 endoscopic examination, which found continuing obstruction and hypertrophy of the inferior turbinates, which appears to corroborate the June 2014 report, at least in part.  The repeated references in the record to the Veteran's nasal obstruction being "marked" in nature also bolster the conclusion that the Veteran's obstruction does satisfy the requirements of the DCs.

As can be clearly seen, the record in this case lacks a clear and definitive answer to the question of whether the Veteran has sufficient obstruction to satisfy the rating criteria.  Rather, the evidence appears to be evenly for and against the question, and so the Board must apply its statutory duty to provide the Veteran with the benefit of the doubt on any material question for which there is an approximate balance of positive and negative evidence.  Accordingly, the Board finds that the Veteran does have greater than 50 percent obstruction of the bilateral nasal passages.

That finding in turn warrants 10 percent disability rating under either DC 6502 or 6522.  However, DC 6502 does not provide for a disability rating in excess of 10 percent.  Additionally, there is no evidence contained in the claims file to indicate that the Veteran has nasal polyps, and so a rating in excess of 10 percent is also unwarranted under DC 6522. 

Finally, with respect to DC 6523, the Board notes that while the Veteran does have the requisite obstruction, the record is unclear as to whether the Veteran has permanent turbinate hypertrophy.  However, even were the Veteran found to have such hypertrophy, he would still be entitled to only a 10 percent disability rating.  A higher rating would not be warranted under this DC either, as the record contains no evidence that the Veteran experiences rhinoscleroma.  As such, the relevant DCs do not offer a rating in excess of 10 percent for which the Veteran would qualify, and so while a 10 percent rating is appropriate in this case, the Veteran does not qualify for a schedular rating in excess of 10 percent. 


III. Other Considerations

Because this claim does not warrant the maximum available benefit on a schedular basis, the Board has also considered whether to refer the Veteran for an extraschedular rating.  Such ratings are provided to accord justice in an exceptional case where the scheduler standards are found to be inadequate.  In such cases, the Agency of Original Jurisdiction may refer the claim to the Director of Compensation and Pension Services to consider assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds that the Veteran is not properly referred for extra-schedular consideration, as there is no evidence to suggest that the Veteran's disability picture, considered as a whole, is so exceptional so as to be outside the realm of limitations and losses contemplated by the rating criteria.  Rather, the rating criteria appear to be premised upon a difficulty breathing, which the Veteran's primary symptom.  Moreover, there is no evidence of hospitalizations or interferences with the Veteran's work from his nasal disability which would suggest that the Veteran's disability picture is to such an extent so as to render the schedular ratings inadequate.  As such, the Veteran is not properly referred for extra-schedular consideration.  

Finally, the Board also recognizes a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, in this case the Veteran has not indicated that he is currently unable to work, or that his nasal disability causes any such inability.  Therefore, TDIU is not raised by the record, and so it is not appropriate in this case.

ORDER

A disability rating of 10 percent for the Veteran's service connected residuals of a broken nose is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


